 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   STEVEN BARKET,
                                                           Case No.: 2:19-cv-00141-GMN-NJK
11          Plaintiff(s),
                                                           Order
12   v.
                                                           (Docket No. 7)
13   FRANK LEIGH,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiff’s motion to extend time to effectuate service on
17 Defendant by 90 days. Docket No. 7. For the reasons discussed below, the Court GRANTS in
18 part Plaintiff’s motion and extends the time to effectuate service by 60 days.
19         Where good cause is shown, the time for serving the complaint is extended for an
20 appropriate period. See Fed. R. Civ. P. 4(m). Plaintiff submits that he has diligently attempted to
21 locate Defendant and until recently had been unsuccessful. Docket No. 7 at 2-3. Plaintiff submits
22 that he has recently been successful in locating an address for Defendant and is in the process of
23 working out the means of serving him. Id. at 2. Plaintiff submits that he believes Defendant has
24 attempted to hide his whereabouts, making service more difficult. Id. at 3.
25 . . .
26 . . .
27 . . .
28

                                                    1
 1        For good cause shown, the Court GRANTS in part Plaintiff’s motion to extend time to
 2 effectuate service on Defendant. Docket No. 7. Service shall be effectuated no later than
 3 September 23, 2019.
 4        IT IS SO ORDERED.
 5        Dated: July 24, 2019
 6                                                       _______________________________
                                                         NANCY J. KOPPE
 7                                                       United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
